DETAILED ACTION

Status of Application
	The Preliminary Amendment filed 10/25/2021 has been entered.

Claims 1-15 are pending in the present application.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2022 and 10/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12, respectively, of U.S. Patent No. 11,158,284 B2 in view of Christofferson, U.S. Patent No. 11,363,282 B1.
Please note that in the interest of time, the examiner is selecting only one of the independent claims from the instant application and U.S. Patent for the table below.
Instant Application
U.S. Patent No. 11,158,284 B2
Claim 1.
	An electronic apparatus comprising: 
	a signal output circuit configured to connect with an external apparatus connected to a display apparatus, 
	a processor configured to control the electronic apparatus to: 
		obtain information about a first image format supported in the display apparatus from the external apparatus, 			output a content signal having the first image format to the external apparatus through the signal output circuit to the display apparatus based on identifying that the external apparatus supports an interface protocol capable of transmitting the content signal having the first image format, and 
		output a content signal having a second image format different from the first image format to the external apparatus through the signal output circuit based on identifying that the external apparatus does not support the interface protocol, 
	wherein the processor is configured to identify that the external apparatus supports the interface protocol, based on identifying that the external apparatus supports a mode of decompressing compressed image data.
Claim 1. 
	An electronic apparatus comprising: 
	a signal output circuit configured to connect with an external apparatus connected to a display apparatus, 
	a processor configured to control the electronic apparatus to: 
		obtain information about a first image format supported in the display apparatus from the external apparatus, 			
		a content signal having the first image format to the external apparatus through the signal output circuit to the display apparatus based on identifying that the external apparatus supports an interface protocol capable of transmitting the content signal having the first image format, and 
		output a content signal having a second image format different from the first image format to the external apparatus through the signal output circuit based on identifying that the external apparatus does not support the interface protocol,
	wherein the processor is further configured to identify whether the external apparatus supports the interface protocol based at least on a value of a register indicating that the external apparatus supports a predefined function, and 	
	wherein the processor is further configured to: perform link training regarding the predefined function at least by transmitting a training signal to the external apparatus, and access the register based on a response being normally received from the external apparatus.

U.S. Patent No. 11,158,284 B2 does not explicitly disclose based on identifying that the external apparatus supports a mode of decompressing compressed image data.
However, Christofferson discloses identifying that the external apparatus supports a mode of decompressing compressed image data [col. 13, lines 42-47, It is intended to be implemented within current standards such as HDMI 2.1…using codec such as DSC (Display Stream Compression); col. 2, lines 33-38, Decompression is the tandem process by which compressed data is restored. It generally must be coordinated in some manner with the corresponding compression technique in order to correctly reverse the process employed. The combined process is often simply referred to as a “codec” (representing “compression/decompression”)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Christofferson in the invention of the U.S. Patent No. 11,158,284 B2, to implement identifying that the external apparatus supports a mode of decompressing compressed image data, in order to provide vast additional compression [Christofferson, col. 13, lines 27-67].
Claims 2-11 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-11 and 13-15, respectively, of U.S. Patent No. 11,158,284 B2, in view of Christofferson.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (hereinafter Seo), U.S. Publication No. 2017/0195722 A1, in view of Nee et al (hereinafter Nee), U.S. Publication No. 2017/0331617 A1, in view of Christofferson, U.S. Patent No. 11,363,282 B1.
	Referring to claims 1 and 12, taking claim 1 as exemplary, Seo discloses an electronic apparatus comprising:
a signal output circuit [fig. 1, element 100] configured to connect with an external apparatus [fig. 1, element 300] connected to a display apparatus [fig. 1, element 200; paragraph 61, a video content providing apparatus 100 that outputs a video signal about video content, a display apparatus 200 that displays an image by processing the video signal output from the video content providing apparatus 100, and an AV receiver 300 that relays a video signal from the video content providing apparatus 100 to the display apparatus 200],
a processor configured to control the electronic apparatus to:
obtain information about a first image format supported in the display apparatus from the external apparatus [fig. 10, paragraphs 9, 156, the video content providing apparatus including:…at least one processor configured to receive video formation information about a first video format supported by the image processing apparatus among a plurality of video formats from the relay],
output a content signal having the first image format to the external apparatus through the signal output circuit to the display apparatus based on identifying that the external apparatus supports an interface protocol capable of transmitting the content signal having the first image format [paragraphs 9, 167-175, fig. 10, At operation S320 the source device (element 100) acquires the EDID of the sink device (element 200) from the AV receiver (element 300). At operation S330 the source device determines the multimedia interface standards of the sink device based on the acquired EDID. At operation S340 the source device determines the multimedia interface standards of the AV receiver. At operation S350 the source device determines whether the AV receiver is capable of supporting the multimedia interface standards of the sink device. If the AV receiver is capable of supporting the multimedia interface standards of the sink device, it means that the AV receiver also processes the video format having the highest level processible in the sink device. If it is determined that the AV receiver is capable of supporting the multimedia interface standards of the sink device, at operation S360 the source device determines that the previously acquired EDID is reliable, and selects a video format having the highest level supportable in the sink device as designated in the EDID], and
output a content signal having a second image format different from the first image format to the external apparatus through the signal output circuit based on identifying that the external apparatus does not support the interface protocol [paragraphs 9, 167-175, “and if it is determined that the relay does not support the first video format, to output the content signal corresponding to a second video format different from the first video format and supportable by the relay, among the plurality of video formats. Thus, even if the relay does not support the first video format, it is possible to prevent and/or avoid a situation in which the image processing apparatus cannot display an image based on a content signal”].
	Seo does not explicitly disclose wherein the processor is configured to identify that the external apparatus supports the interface protocol, based on identifying that the external apparatus supports a HDMI 2.1 mode.
However, Nee discloses wherein the processor is configured to identify that the external apparatus supports the interface protocol, based on identifying that the external apparatus supports a HDMI 2.1 mode [paragraph 54, identifying support of HDMI 2.1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Nee in the invention of seo, to implement wherein the processor is configured to identify that the external apparatus supports the interface protocol, based on identifying that the external apparatus supports a HDMI 2.1 mode, in order to provide compatibility with other electronic components without redesigning the circuits [Nee, paragraph 10].
	The modified Nee does not explicitly disclose identifying that the external apparatus supports a mode of decompressing compressed image data.
	However, HDMI 2.1 is well known in the art to support decompressing compressed image data as evidenced by Christofferson. Christofferson discloses identifying that the external apparatus supports a mode of decompressing compressed image data [col. 13, lines 42-47, It is intended to be implemented within current standards such as HDMI 2.1…using codec such as DSC (Display Stream Compression); col. 2, lines 33-38, Decompression is the tandem process by which compressed data is restored. It generally must be coordinated in some manner with the corresponding compression technique in order to correctly reverse the process employed. The combined process is often simply referred to as a “codec” (representing “compression/decompression”)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Christofferson in the invention of the modified Seo, to implement identifying that the external apparatus supports a mode of decompressing compressed image data, in order to provide vast additional compression [Christofferson, col. 13, lines 27-67].
Referring to claims 2 and 13, taking claim 2 as exemplary, the modified Seo discloses the electronic apparatus according to claim 1, wherein the processor is configured to control the electronic apparatus to identify that the external apparatus does not support the interface protocol based on a predetermined signal line between the signal output circuit and the external apparatus being used in transmitting a clock signal and not transmitting data of a content signal [Nee, paragraph 54, the packaged circuit of the invention can determine to output or not to output an output clock to an external connector depending on a transmission interface standard used by the digital controller. In other words, when a transmission channel defined by a first transmission interface standard includes a clock channel, one of the port-driving-circuits is configured to generate an output clock compatible with the first transmission interface standard according to the clock bits, and the rest of port-driving-circuits are configured to generate data signals compatible with the first transmission interface standard according to the data bits. On the other hand, when a transmission channel defined by a second transmission interface standard does not include the clock channel, each of the port-driving-circuits is configured to generate a data signal compatible with the second transmission interface standard according to the data bits. The first transmission interface standard is, for example, HDMI standard version 1.4 or version 2.0, and the second transmission interface standard is, for example, HDMI standard version 2.1], and
identify that the external apparatus supports the interface protocol based on the signal line being used in transmitting the data [Nee, paragraph 54].
Referring to claims 3 and 14, taking claim 3 as exemplary, the modified Seo discloses the electronic apparatus according to claim 2, wherein the interface protocol is supported based on a connection using a high definition multimedia interface (HDMI) 2.1 and the HDMI between the signal output circuit and the external apparatus, wherein the interface protocol is not supported based on a connection using an HDMI older than HDMI 2.1 [Nee, paragraph 54, In other words, when a transmission channel defined by a first transmission interface standard includes a clock channel, one of the port-driving-circuits is configured to generate an output clock compatible with the first transmission interface standard according to the clock bits, and the rest of port-driving-circuits are configured to generate data signals compatible with the first transmission interface standard according to the data bits. On the other hand, when a transmission channel defined by a second transmission interface standard does not include the clock channel, each of the port-driving-circuits is configured to generate a data signal compatible with the second transmission interface standard according to the data bits. The first transmission interface standard is, for example, HDMI standard version 1.4 or version 2.0, and the second transmission interface standard is, for example, HDMI standard version 2.1].	
Referring to claims 4 and 15, taking claim 4 as exemplary, the modified Seo discloses the electronic apparatus according to claim 1, wherein the processor is configured to control the electronic apparatus to check a value stored in a preset register of the external apparatus to identify whether the interface protocol is supported [Seo, paragraph 14].
Referring to claim 5, the modified Seo discloses the electronic apparatus according to claim 1, wherein the processor is configured to control the electronic apparatus to output the content signal having the first image format based on identifying that the external apparatus supports the mode of decompressing the compressed image data transmitted in real time [Nee, paragraph 54, identifying support of HDMI 2.1; Christofferson, col. 13, lines 42-47, It is intended to be implemented within current standards such as HDMI 2.1…using codec such as DSC (Display Stream Compression); col. 2, lines 33-38, Decompression is the tandem process by which compressed data is restored. It generally must be coordinated in some manner with the corresponding compression technique in order to correctly reverse the process employed. The combined process is often simply referred to as a “codec” (representing “compression/decompression”); the examiner notes that HDMI 2.1 and DSC is for image data transmitted in real time].
Referring to claim 11, the modified Seo discloses the electronic apparatus according to claim 1, wherein the signal output circuit is configured to output the content signal based on a high definition multimedia interface (HDMI) protocol [Seo, paragraph 15].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo, in view of Nee, in view of Christofferson, as applied to claim 1 above, and further in view of Machida et al (hereinafter Machida), U.S. Publication No. 2009/0077606 A1.
Referring to claim 6, the modified Seo does not explicitly disclose the electronic apparatus according to claim 1, wherein the information obtained from the external apparatus includes a plurality of blocks, and
the processor    is    configured    to    control    the    electronic apparatus to output the content signal having the first image format based on identifying that the number of blocks, among the plurality of blocks, is greater than or equal to a threshold, wherein the number of blocks is not null.
However, Machida discloses wherein the information obtained from the external apparatus includes a plurality of blocks, and
the processor    is    configured    to    control    the    electronic apparatus to output the content signal having the first image format based on identifying that the number of blocks, among the plurality of blocks, is greater than or equal to a threshold, wherein the number of blocks is not null [paragraph 36, after reading out EDID information from the storage element 140, determines whether or not the structure of the EDID information includes an extension block (step 1). If an extension block is included, the EDID reading /determining section 111 determines that the audio/video reception apparatus 130 is an HDMI apparatus, and the process goes to step 2. If an extension block is not included, the EDID reading /determining section 111 determines that the audio/video reception apparatus 130 is a DVI apparatus].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Machida in the invention of the modified Seo, to implement wherein the information obtained from the external apparatus includes a plurality of blocks, and the processor    is    configured    to    control    the    electronic apparatus to output the content signal having the first image format based on identifying that the number of blocks, among the plurality of blocks, is greater than or equal to a threshold, wherein the number of blocks is not null, in order to avoid the side effect of vast time required for re-verification [Machida, paragraphs 16-17].
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo, in view of Nee, in view of Christofferson, as applied to claim 1 above, and further in view of Adamson et al (hereinafter Adamson), U.S. Publication No. 2016/0378704 A1.
Referring to claim 8, the modified Seo does not explicitly disclose the electronic apparatus according to claim 1, wherein the processor is configured to control the electronic apparatus to output the content signal having the first image format based on identifying that the external apparatus supports a power transfer mode to the external apparatus through the signal output circuit.
However, Adamson discloses wherein the processor is configured to control the electronic apparatus to output the content signal having the first image format based on identifying that the external apparatus supports a power transfer mode to the external apparatus through the signal output circuit [figs. 4-5, paragraph 26, determination of protocol support such as Power Delivery Specification].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Adamson in the invention of the modified Seo, to implement wherein the processor is configured to control the electronic apparatus to output the content signal having the first image format based on identifying that the external apparatus supports a power transfer mode to the external apparatus through the signal output circuit, in order to provide highest possible performance with maximum power saving [Adamson, paragraph 21].
Referring to claim 10, the modified Seo does not explicitly disclose the electronic apparatus according to claim 1, wherein the first image format corresponds to an 8K-class resolution, and the second image format corresponds to a resolution lower than the 8K-class resolution.
However, Adamson discloses wherein the first image format corresponds to an 8K-class resolution, and the second image format corresponds to a resolution lower than the 8K-class resolution [paragraph 47].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Adamson in the invention of the modified Seo, to implement wherein the first image format corresponds to an 8K-class resolution, and the second image format corresponds to a resolution lower than the 8K-class resolution, in order to provide highest possible performance with maximum power saving [Adamson, paragraph 21].
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo, in view of Nee, in view of Christofferson, as applied to claim 1 above, and further in view of Ranade et al (hereinafter Ranade), U.S. Publication No. 2018/0288106 A1.
Referring to claim 9, the modified Seo does not explicitly disclose the electronic apparatus according to claim 1, wherein the processor is configured to control the electronic apparatus to: output the content signal having the first image format based on identifying that the external apparatus supports a mode of extracting an audio signal from the content signal received from the electronic apparatus and returning the extracted audio signal to the electronic apparatus.
However, Ranade discloses wherein the processor is configured to control the electronic apparatus to: output the content signal having the first image format based on identifying that the external apparatus supports a mode of extracting an audio signal from the content signal received from the electronic apparatus and returning the extracted audio signal to the electronic apparatus [paragraphs 44, 45, determining support for eARC (enhanced audio return channel)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ranade in the invention of the modified Seo, to implement wherein the processor is configured to control the electronic apparatus to: output the content signal having the first image format based on identifying that the external apparatus supports a mode of extracting an audio signal from the content signal received from the electronic apparatus and returning the extracted audio signal to the electronic apparatus, in order to allow concurrent transmission of audio and control data between a sink and source [Ranade, paragraph 9].


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND if the Double Patenting Rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the information comprises extended display identification data (EDID),
the processor is configured to control the electronic apparatus to output the content signal having the first image format based on identifying that three or more blocks are present in the EDID, wherein the three or more blocks are not null, in combination with other recited limitations in claim 7.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181